Howk, J.
By oversight or otherwise, the appellant has wholly failed to assign any error upon the record of this cause, on file in this court. Under section 568 of the code, “ a specific assignment of all errors relied upon ” must “ be entered on the transcript,” by the appellant. 2 R. S. 1876, p. 244.
This assignment of error constitutes the appellant’s complaint or cause of action, in this court. In the absence of such an assignment, we are not informed, in any legal manner, of what supposed errors the appellant complains, or upon what grounds the judgment below is sought to be reversed.
For the want of any assignment of errors, the appeal in this case must be and is dismissed, at the costs of the appellant.